     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 1 of 16 Page ID #:1




 1   Ross E. Shanberg, Esq. (SBN 179842)
     Shane C. Stafford, Esq. (SBN 216151)
 2   Aaron A. Bartz, Esq. (SBN 198722)
     SHANBERG STAFFORD & BARTZ, LLP
 3   5031 Birch Street
     Newport Beach, California 92660
 4   Telephone: (949) 205-7515
     Facsimile: (949) 205-7144
 5
     Attorneys for Plaintiff
 6   ANTHONY MORENO
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT – EASTERN DIVISION
10
     ANTHONY MORENO, an individual,                       5:21-cv-1322
                                              ) Case No.:____________________
11                                            )
                                              ) [Unlimited Jurisdiction]
12            Plaintiff,                      )
                                              ) COMPLAINT FOR:
13       v.                                   )
                                              )    1. Disability Discrimination;
14                                            )
     BIG LOTS STORES, INC., an Ohio           )    2. Failure to Provide Reasonable
15   corporation; AVDC, INC., an Ohio         )       Accommodation;
                                              )
16   corporation; and DOES 1 through 20,      )    3. Failure to Engage in a Good Faith
     inclusive,                               )       Interactive Process;
17                                            )
               Defendant.                     )    4. Failure to Prevent Discrimination;
18                                            )
                                              )    5. Retaliation;
19                                            )
                                              )    6. Wrongful Termination In Violation
20                                            )       of Public Policy.
                                              )
21                                            )    7. Violation of Business & Professions
                                              )       Code § 17200.
22                                            )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
27
28



                                           Complaint
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 2 of 16 Page ID #:2




 1          Plaintiff ANTHONY MORENO (“Plaintiff” or “Moreno”), for his causes of
 2   action against BIG LOTS STORES, INC., an Ohio corporation (“Big Lots”); AVDC,
 3   INC. an Ohio corporation (“AVDC”); and DOES 1-20, (collectively “Defendants”)
 4   alleges as follows:
 5                                        I.     PARTIES
 6          1.     Plaintiff ANTHONY MORENO is an individual over the age of eighteen
 7   (18). At all relevant times herein, Plaintiff was and currently is a resident of the County
 8   of San Bernardino, State of California.
 9          2.     Plaintiff is informed and believes and based thereon alleges that at all times
10   mentioned herein, Defendant Big Lots is an Ohio corporation and is operating in the
11   county of San Bernardino.
12          3.     Plaintiff is informed and believes and based thereon alleges that at all times
13   mentioned herein, Defendant AVDC is an Ohio corporation and is operating in the
14   county of San Bernardino.
15          4.     Plaintiff is informed and believes and based thereon alleges that Defendants

16   were responsible in some manner for the circumstances alleged herein, and proximately

17   caused Plaintiff to be subjected to the unlawful employment practices, wrongs, injuries,

18   and damages complained of herein.

19          5.     Plaintiff is unaware of the names and capacities of those Defendants by the

20   fictitious names of Does 1 through 20, inclusive. Plaintiff is informed and believes that

21   the fictitiously named Defendants are responsible for the matters described in this

22   Complaint.

23
            6.     Plaintiff sues DOES 1 to 20 by fictitious names. Plaintiff will amend this

24
     Complaint to assert the true names and capacities as they become known. Defendants,
     and each of them, are now and/or at all times mentioned in this Complaint were in some
25
     manner legally responsible for the events, happenings and circumstances alleged in this
26
     Complaint.
27
28

                                                  1
                                      COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 3 of 16 Page ID #:3




 1          7.     Defendants, and each of them, proximately subjected Plaintiff to the
 2   unlawful practices, wrongs, complaints, injuries, and/or damages alleged in this
 3   Complaint.
 4          8.     Defendants, and each of them, are now and/or at all times mentioned in this
 5   Complaint were the agents, servants and/or employees of some or all other Defendants,
 6   and vice-versa, and in doing the things alleged in this Complaint, Defendants are now
 7   and/or at all times mentioned in this Complaint were acting within the course and scope
 8   of that agency, servitude and/or employment. At all times herein mentioned, Defendants,
 9   approved of, condoned, and/or otherwise ratified every one of the acts or omissions
10   complained of herein.
11          9.     Defendants, and each of them, are now and/or at all times mentioned in this
12   Complaint were members of and/or engaged in a joint venture, partnership, and common
13   enterprise, and were acting within the course and scope of, and in pursuance of said joint
14   venture, partnership, and common enterprise.
15          10.    Defendants, and each of them, at all times mentioned in this Complaint

16   concurred and contributed to the various acts and omissions of each and every one of the

17   other Defendants in proximately causing the complaints, injuries and/or damages alleged

18   in this Complaint.

19                              II. JURISDICTION AND VENUE

20          11.    This Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1332 in
     that the parties are citizens of different states and the amount in controversy exceeds the
21
     sum of $75,000.
22
            12.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a
23
     substantial part of the event or omissions giving rise to the claim occurred in this district.
24
                                 III. FACTUAL ALLEGATIONS
25
            13.    Plaintiff was hired by Defendants on or about December 15, 2006, as an
26
     Operations Supervisor at the distribution center in Rancho Cucamonga. Soon thereafter,
27
     he was promoted to Operations Manager and then transferred to the Redlands location,
28
     where he worked as the Operations Manager for three years until the location closed. He
                                                   2
                                       COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 4 of 16 Page ID #:4




 1   then was transferred back to Rancho Cucamonga and worked as Operations Manager for
 2   a short time, and then Operations Supervisor again until this location closed in February
 3   2020. Afterwards he was transferred to the Apple Valley Distribution Center (AVDC)
 4   where he worked as an Operations Supervisor from February 2020 until his termination
 5   on April 19, 2021. The AVDC is the main distribution center for Defendant Big Lots on
 6   the west coast.
 7          14.    Plaintiff’s duties included overseeing and/or managing hourly associates,
 8   ensuring merchandise is taken off the loading dock to the correct areas, and interacting
 9   with the supervisors of other departments, such as shipping, non-conveyable, receiving,
10   and conveyables.
11          15.    On Thanksgiving Day, November 26, 2020, Plaintiff woke up with severe
12   back pain. Plaintiff attended work the next day but was forced to leave work and visit his
13   doctor, who diagnosed him with muscle spasms and instructed him to take a few days off
14   to recover. Over the next several days the pain became increasingly worse. Ultimately,
15   Plaintiff was in so much pain that he could not stand up for long periods of time.
16   Plaintiff provided Defendants with a doctor’s note indicating his need for a medically
17   related leave of absence.
18          16.    On December 2, 2020, Plaintiff went back to the doctor for his extreme
19   pain and was put on bed rest until December 6. Then, from December 7 to December 20,
20   Plaintiff’s doctor indicated that he would be able to return to work with minor
21   accommodations, including stretching periodically and working no more than a 40-hour
22   work week. However, after Plaintiff told Defendants’ Human Resources Manager,
23   Brenda Martinez, about the accommodations requested, she informed Plaintiff that
24   Defendants did not provide accommodations for non-work related disabilities. She
25   instructed Plaintiff to stay home and only return when he was released to work full time,
26   without restrictions. At that time, Plaintiff’s doctor believed Plaintiff would be able to
27   return to work, without restrictions, as of December 21, 2020. Ultimately, Plaintiff was
28   diagnosed with Lumbar Radiculopathy and Chronic Pain. Plaintiff provided the doctor’s

                                                   3
                                      COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 5 of 16 Page ID #:5




 1   note to Defendants indicating his need for the medically related leave of absence and
 2   subsequent accommodations.
 3          17.    On December 18, 2020, Plaintiff returned to the doctor and was taken off
 4   work from December 21 to December 25, 2020. At that time, Plaintiff’s doctor believed
 5   Plaintiff would be able to return to work, without restrictions, as of December 26, 2020.
 6   Plaintiff provided the doctor’s note to Defendants indicating his need for the medically
 7   related leave of absence.
 8          18.    On December 24, 2020, Plaintiff returned to the doctor and was taken off
 9   work from December 26 to December 28, 2020. At that time, Plaintiff’s doctor believed
10   Plaintiff would be able to return to work, without restrictions, as of December 29, 2020.
11   Plaintiff provided the doctor’s note to Defendants indicating his need for the medically
12   related leave of absence.
13          19.    On January 4, 2021, Plaintiff returned to the doctor and was taken off work
14   from January 13 to January 27, 2021. Plaintiff underwent an MRI that indicated he was
15   suffering from a bulging disc in his back. Plaintiff provided the doctor’s note to
16   Defendants indicating his need for the medically related leave of absence.
17          20.    On January 27, 2021, Plaintiff returned to the doctor and was taken off
18   work from January 27 to February 10, 2021. Plaintiff provided the doctor’s note to
19   Defendants indicating his need for the medically related leave of absence.
20          21.    On February 10, 2021, Plaintiff returned to the doctor and was taken off
21   work from February 11 to February 25, 2021. Plaintiff provided the doctor’s note to
22   Defendants indicating his need for the medically related leave of absence.
23          22.    On February 22, 2021, Plaintiff returned to the doctor and was taken off
24   work from February 26 to March 17, 2021. Plaintiff provided the doctor’s note to
25   Defendants indicating his need for the medically related leave of absence.
26          23.    On March 17, 2021, Plaintiff returned to the doctor and was taken off work
27   from March 18 to March 31, 2021. He also received an epidural injection in his back to
28   alleviate his suffering and symptoms. Plaintiff provided the doctor’s note to Defendants

                                                  4
                                      COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 6 of 16 Page ID #:6




 1   indicating his need for the medically related leave of absence. Plaintiff’s Lumbar
 2   Radiculopathy and related back problems were abating, and he was to return full time,
 3   without restrictions, on April 1, 2021.
 4          24.    On March 29, 2021, a blood vessel burst in one of Plaintiff’s eyes
 5   unexpectedly. He was diagnosed with a right vitreous hemorrhage and underwent several
 6   eye procedures to correct it. His doctor provided him with doctor’s notes that took him
 7   off work until April 18, 2021. Plaintiff provided the doctor’s notes to Defendants
 8   indicating his need for the medically related leave of absence.
 9          25.    On April 15, 2021, Plaintiff emailed Defendants’ Human Resources
10   Manager, Ms. Martinez, to confirm he would be returning to work on Monday, April 19,
11   2021, and to inquire as to who he should report to and what time to arrive. The morning
12   of the next day, April 16, Ms. Martinez responded and indicated she would get back to
13   him by the end of the day to discuss his employment status. Ms. Martinez then followed
14   up and said she was leaving work early and would be in touch with him on Monday,
15   April 19. On Monday, April 19, Ms. Martinez finally let Plaintiff know that Defendants
16   replaced Plaintiff while was out on his medical leave of absence and the only position
17   available was an associate position that was compensated on an hourly basis. The
18   associate position was a demotion and was not comparable to Plaintiff’s position as
19   Operations Supervisor. Plaintiff declined the demotion and requested he be reinstated to
20   his former position. Defendants refused and terminated Plaintiff’s employment.
21          26.    On August 5, 2021, Plaintiff filed a complaint with the California
22   Department of Fair Employment and Housing (“DFEH”), alleging claims of disability
23   discrimination, failure to provide a reasonable accommodation, failure to engage in the
24   good faith interactive process, retaliation, and failure to prevent discrimination. Plaintiff
25   received his “Right to Sue” notice on the same day.
26
27
28

                                                   5
                                      COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 7 of 16 Page ID #:7




 1                                     FIRST CAUSE OF ACTION
 2                               DISABILITY DISCRIMINATION
 3          27.    Plaintiff re-alleges and incorporates by reference herein the allegations of
 4   all preceding paragraphs as though fully set forth herein.
 5          28.    FEHA prohibits discrimination on the basis of “physical disability.” Cal.
 6   Gov. Code § 12926 (k)(l). A qualifying physical disability is one that “limits a major life
 7   activity,” which means it “makes the achievement of the major life activity more
 8   difficult.” Cal. Gov. Code § 12926(k)(1)(B)(ii). The term “major life activity” is broadly
 9   construed and specifically includes working. Cal. Gov. Code § 12926(k)(1)(B)(iii); see
10   also Cal. Gov. Code § 12926.1(c) (“working is a major life activity”).
11          29.    Plaintiff suffered from a physical disability due to the injuries to his back,
12   including Lumbar Radiculopathy, which limited his ability to work (classified as a
13   “major life activity”). Plaintiff also suffered from a burst blood vessel in his right eye.
14   Plaintiff provided Defendants with numerous medical certifications indicating the need
15   for a leave of absence because of Plaintiff’s disabilities and the direct limitations they had

16   on Plaintiff’s ability to work.

17          30.    Defendants not only were on notice of the nature of Plaintiff’s disability,

18   but also were on notice of the length of the leave of absence prescribed by Plaintiff’s

19   physician. Instead of complying with the leave of absence request, Defendants hired

20   someone else to fill Plaintiff’s position and offered Plaintiff a different position that was

21   not comparable to his previous position and constituted a demotion. When Plaintiff

22   refused to accept the demotion, Defendants terminated him.

23
            31.    Defendants terminated Plaintiff because of his disability in direct violation

24
     of the Fair Employment and Housing Act (FEHA) set forth at Government Code section
     12940 et seq, which prohibits discrimination in employment based on disability.
25
            32.    But for Plaintiff’s suffering from a disability, he would not have been
26
     terminated by Defendants. Plaintiff was an efficient and hard-working employee, and
27
     only when he suffered from his disability did Defendants replace him and ultimately
28
     terminate him.
                                                   6
                                        COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 8 of 16 Page ID #:8




 1          33.     As a direct and proximate result of Defendants’ willful, knowing,
 2   intentional and wrongful employment discrimination, Plaintiff has suffered and will
 3   continue to suffer a loss of earnings and other employment benefits and job opportunities,
 4   as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
 5   entitled to general and compensatory damages in amounts in excess of the jurisdictional
 6   limits of this court.
 7          34.     Plaintiff is informed and believes, and based thereon alleges, that the
 8   outrageous conduct of Defendants, described above, was done with fraud, oppression
 9   and/or malice, and with a conscious disregard for Plaintiff Moreno’s rights with the
10   intent, design and purpose of injuring him. Plaintiff is entitled to punitive or exemplary
11   damages from Defendants in an amount in excess of the jurisdictional limits of this court.
12          35.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
13   incurred attorney’s fees and costs, and is entitled to recover reasonable attorney’s fees
14   and costs from Defendants pursuant to California Government Code § 12965.
15                                SECOND CAUSE OF ACTION

16             FAILURE TO PROVIDE REASONABLE ACCOMMODATION

17          36.     Plaintiff re-alleges and incorporates by reference herein the allegations of

18   all preceding paragraphs as though fully set forth herein.

19          37.     Cal. Gov. Code § 12940(m) provides that an employer is required to make

20   a reasonable accommodation for the known disabilities of its employees.

21          38.     Defendants were affirmatively obligated to determine what

22   accommodations could be offered to Plaintiff and then to implement them accordingly.

23
            39.     The primary accommodations Plaintiff required was a leave of absence to

24
     recover from his disabilities and then temporary, modified work restrictions once he
     returned to work. Plaintiff’s doctors provided Plaintiff with multiple doctor’s notes
25
     detailing both the modified work restrictions for Plaintiff and the time off he required to
26
     recover from his disabilities. Defendants refused to agree to any of the accommodations.
27
     In addition, Defendants hired someone else to replace Plaintiff and then terminated him
28

                                                   7
                                       COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 9 of 16 Page ID #:9




 1   when we would not accept a demotion upon his return. Defendants failed to provide a
 2   reasonable accommodation to Plaintiff.
 3          40.     As a direct and proximate result of Defendants’ willful, knowing,
 4   intentional and wrongful employment discrimination, Plaintiff has suffered and will
 5   continue to suffer a loss of earnings and other employment benefits and job opportunities,
 6   as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
 7   entitled to general and compensatory damages in amounts in excess of the jurisdictional
 8   limits of this court.
 9          41.     Plaintiff is informed and believes, and based thereon alleges, that the
10   outrageous conduct of Defendants, described above, was done with fraud, oppression
11   and/or malice, and with a conscious disregard for Plaintiff Moreno’s rights with the
12   intent, design and purpose of injuring him. Plaintiff is entitled to punitive or exemplary
13   damages from Defendants in an amount in excess of the jurisdictional limits of this court.
14          42.     As a direct and proximate result of Defendants’ conduct, Plaintiff has
15   incurred attorney’s fees and costs, and is entitled to recover reasonable attorney’s fees

16   and costs from Defendants pursuant to California Government Code § 12965.

17                                 THIRD CAUSE OF ACTION

18      FAILURE TO ENGAGE IN THE GOOD FAITH INTERACTIVE PROCESS

19          43.    Plaintiff re-alleges and incorporates by reference herein the allegations of all

20   preceding paragraphs as though fully set forth herein.

21          44.    Cal. Gov. Code § 12940 (n) states that the employer has an affirmative duty

22   to engage in a good faith interactive process with the employee to ascertain whether and

23
     to what extent a reasonable accommodation may be provided to the employee.

24
            45.     Defendants were affirmatively obligated to initiate and thereafter engage in
     good faith communications with Plaintiff to determine whether an accommodation could
25
     be offered. Defendants’ failure to do so clearly constitutes a violation of FEHA’s good
26
     faith interactive process requirement.
27
            46.     Defendants knew Plaintiff suffered from disabilities upon receipt of the
28
     numerous medical certifications from Plaintiff’s physician, yet Defendants failed to
                                                   8
                                       COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 10 of 16 Page ID #:10




 1    engage Plaintiff in a good faith interactive process. In fact, Defendants ignored their
 2    mandatory obligations, hired someone to replace Plaintiff, and subsequently terminated
 3    him when he would not accept a demotion to a non-comparable position.
 4           47.     As a direct and proximate result of Defendants’ willful, knowing,
 5    intentional and wrongful employment discrimination, Plaintiff has suffered and will
 6    continue to suffer a loss of earnings and other employment benefits and job opportunities,
 7    as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
 8    entitled to general and compensatory damages in amounts in excess of the jurisdictional
 9    limits of this court.
10           48.     Plaintiff is informed and believes, and based thereon alleges, that the
11    outrageous conduct of Defendants, described above, was done with fraud, oppression
12    and/or malice, and with a conscious disregard for Plaintiff Moreno’s rights with the
13    intent, design and purpose of injuring him. Plaintiff is entitled to punitive or exemplary
14    damages from Defendants in an amount in excess of the jurisdictional limits of this court.
15           49.     As a direct and proximate result of Defendants’ conduct, Plaintiff has

16    incurred attorney’s fees and costs, and is entitled to recover reasonable attorney’s fees

17    and costs from Defendants pursuant to California Government Code § 12965.

18                                 FOURTH CAUSE OF ACTION

19                            FAILURE TO PREVENT DISCRIMINATION

20           50.     Plaintiff re-alleges and incorporates by reference herein the allegations of

21    all preceding paragraphs as though fully set forth herein.

22           51.     Defendants’ conduct constitutes unlawful discrimination based on

23
      Plaintiff’s disabilities in violation of the FEHA.

24
             52.     Defendants failed to take any reasonable steps to prevent the
      aforementioned discrimination of Plaintiff from occurring.
25
             53.     Defendants’ conduct was in direct violation of the Fair Employment and
26
      Housing Act set forth at Government Code section 12940(k).
27
             54.     As a direct and proximate result of Defendants’ willful, knowing,
28
      intentional and wrongful employment discrimination, Plaintiff has suffered and will
                                                    9
                                        COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 11 of 16 Page ID #:11




 1    continue to suffer a loss of earnings and other employment benefits and job opportunities,
 2    as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
 3    entitled to general and compensatory damages in amounts in excess of the jurisdictional
 4    limits of this court.
 5           55.       Plaintiff is informed and believes, and based thereon alleges, that the
 6    outrageous conduct of Defendants and Defendants’ employees described above was done
 7    with fraud, oppression and/or malice, and with a conscious disregard for Plaintiff’s rights
 8    with the intent, design and purpose of injuring him. Plaintiff is entitled to punitive or
 9    exemplary damages from Defendants in an amount in excess of the jurisdictional limits
10    of this court.
11           56.       As a direct and proximate result of Defendants’ conduct, Plaintiff has
12    incurred attorney’s fees and costs, and is entitled to recover reasonable attorney’s fees
13    and costs from Defendants pursuant to California Government Code § 12965.
14                                    FIFTH CAUSE OF ACTION
15                                           RETALIATION

16           57.       Plaintiff re-alleges and incorporates by reference herein the allegations of

17    all preceding paragraphs as though fully set forth herein.

18           58.       Plaintiff was an eligible employee in that he was employed by Defendants

19    for at least 12 months prior to the date the leave commenced and had been employed for

20    at least 1250 hours during the 12–month period preceding commencement of the leave.

21    Plaintiff suffered from a serious health condition under CFRA.

22           59.       Defendants retaliated against Plaintiff Moreno for requesting and taking a

23
      CFRA leave of absence for serious health condition. Said retaliation was in the form of

24
      replacing Plaintiff while he was out on his leave of absence and refusing to reinstate him
      to a comparable position upon his return to work. Ultimately, Defendants terminated
25
      Plaintiff when Plaintiff refused to accept a demotion.
26
             60.       As a direct and proximate result of Defendants’ willful, knowing,
27
      intentional and wrongful employment discrimination, Plaintiff has suffered and will
28
      continue to suffer a loss of earnings and other employment benefits and job opportunities,
                                                     10
                                          COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 12 of 16 Page ID #:12




 1    as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
 2    entitled to general and compensatory damages in amounts in excess of the jurisdictional
 3    limits of this court.
 4              61.   Plaintiff is informed and believes, and based thereon alleges, that the
 5    outrageous conduct of Defendants described above was done with fraud, oppression
 6    and/or malice, and with a conscious disregard for Plaintiff’s rights with the intent, design
 7    and purpose of injuring him. Plaintiff is entitled to punitive or exemplary damages from
 8    Defendants in an amount in excess of the jurisdictional limits of this court.
 9              62.   As a direct and proximate result of Defendants’ conduct, Plaintiff has
10    incurred attorney’s fees and costs, and is entitled to recover reasonable attorney’s fees
11    and costs from Defendants pursuant to California Government Code § 12965.
12                                       SIXTH CAUSE OF ACTION
13                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
14              63.   Plaintiff re-alleges and incorporates by reference as if fully set forth herein,
15    the allegations of the preceding paragraphs.

16              64.   Plaintiff and Defendants were in an employer-employee relationship. In

17    April 2021, Plaintiff was terminated due to his physical disability, as further set forth

18    herein.

19              65.   Defendants wrongfully terminated Plaintiff from his employment with

20    Defendants based upon Defendants’ violation of the fundamental public policy of the

21    State of California, as further set forth in the Fair Employment and Housing Act,

22    California Constitution, and other statutes and provisions.

23
                66.   As a direct and proximate result of Defendants’ willful, knowing,

24
      intentional and wrongful employment discrimination, Plaintiff has suffered and will
      continue to suffer a loss of earnings and other employment benefits and job opportunities,
25
      as well as emotional distress, anxiety, depression, loss of sleep, and stress. Plaintiff is
26
      entitled to general and compensatory damages in amounts in excess of the jurisdictional
27
      limits of this court.
28

                                                     11
                                         COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 13 of 16 Page ID #:13




 1             67.   Plaintiff is informed and believes, and based thereon alleges, that the
 2    outrageous conduct of Defendants, described above, was done with fraud, oppression
 3    and/or malice, and with a conscious disregard for Plaintiff Moreno’s rights with the
 4    intent, design, and purpose of injuring him. Plaintiff is entitled to punitive or exemplary
 5    damages from Defendants in an amount in excess of the jurisdictional limits of this court.
 6
 7
 8                                    SEVENTH CAUSE OF ACTION
 9                   VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200
10             68.   Plaintiff re-alleges and incorporates by reference as if fully set forth herein,
11    the allegations of the preceding paragraphs.
12             69.   California Business and Professions Code § 17200 et seq. prohibits unfair
13    competition in the form of any unlawful, deceptive or fraudulent business practice. The
14    acts and practices described in this complaint constitute unlawful, unfair, and fraudulent
15    business practices, and unfair competition within the meaning of Business and

16    Professions Code § 17200 et seq.

17             70.   Beginning at a date unknown to Plaintiff Defendants committed unlawful

18    acts as described above, including: 1) violating FEHA by engaging in disability

19    discrimination; 2) violating FEHA by failing to provide a reasonable accommodation; 3)

20    violating FEHA by failing to engage in the interactive good faith process; 4) violating

21    FEHA by failing to prevent discrimination; and 5) violating CFRA by retaliating against

22    Plaintiff.

23
               71.   These violations are unlawful business practices under Business and

24
      Professions Code § 17200 and provides remedies under Business and Professions Code §
      17203.
25
               72.   As a proximate result of the aforementioned acts, the Defendants received
26
      and continue to hold ill-gotten gains belonging to Plaintiff in that Defendants have
27
      profited from these unlawful practices.
28

                                                     12
                                        COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 14 of 16 Page ID #:14




 1           73.    Business and Professions Code § 17203 provides that the Court may restore
 2    to any person in interest any money or property that may have been acquired by means of
 3    such unfair competition and order restitutionary damages to plaintiff by operation of the
 4    practices alleged therein.
 5           74.    Plaintiff is entitled to backpay, injunctive relief, and any other remedy
 6    available.
 7           75.    Injunctive relief is necessary and proper to prevent Defendants from
 8    repeating these wrongful practices as alleged above.
 9           76.    In order to prevent Defendants from profiting and benefitting from these
10    wrongful and illegal acts, an order requiring Defendants to pay restitutionary damages to
11    Plaintiff is appropriate and necessary.
12           77.    Plaintiff herein has taken it upon himself to enforce these laws and lawful
13    claims. There is a financial burden incurred in pursuing this action and it would be
14    against the interests of justice to penalize Plaintiff by forcing him to pay attorneys fees in
15    this action. Therefore, attorney’s fees are appropriate pursuant to Code of Civil

16    Procedure § 1021.5.

17                                     PRAYER FOR RELIEF

18    WHEREFORE, Plaintiff prays that judgment be entered against Defendants as follows:

19           1.     General and compensatory damages according to proof at trial;

20           2.     For preliminary, permanent, and mandatory injunctive relief prohibiting the

21                  Defendants committing any future violations of the law as herein alleged;

22           3.     For an order imposing all statutory and/or civil penalties provided by law;

23
             4.     For an award of restitution according to proof under Business and

24
                    Professions Code §17200 et seq.;
             5.     Punitive damages in excess of the jurisdictional limits of this court as to the
25
                    individual defendants, according to proof at trial;
26
             6.     Costs of suit, including reasonable attorneys fees;
27
             7.     For interest at the legal rate of 10% per annum; and
28
             8.     Such further relief as the Court deems just and proper.
                                                    13
                                        COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 15 of 16 Page ID #:15




 1
 2    Dated: August 5, 2021        SHANBERG STAFFORD & BARTZ, LLP
 3
 4
                                   By:   /s/ Shane C. Stafford /s/
 5
                                         ROSS E. SHANBERG
 6                                       SHANE C. STAFFORD
                                         AARON A. BARTZ
 7
                                         Attorneys for Plaintiff ANTHONY MORENO
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           14
                                 COMPLAINT FOR DAMAGES
     Case 5:21-cv-01322-JGB-SP Document 1 Filed 08/05/21 Page 16 of 16 Page ID #:16




 1                                 REQUEST FOR JURY TRIAL
 2
            Plaintiff requests a jury trial on all issues triable to a jury.
 3
 4
 5    Dated: August 5, 2021                       SHANBERG STAFFORD & BARTZ, LLP

 6
 7
                                          By:     /s/ Shane C. Stafford /s/
 8                                                ROSS E. SHANBERG
                                                  SHANE C. STAFFORD
 9
                                                  AARON A. BARTZ
10                                                Attorneys for Plaintiff ANTHONY MORENO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     15
                                        COMPLAINT FOR DAMAGES
